Citation Nr: 0920805	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to May 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2005 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, intra 
alia declined to reopen the issue of entitlement to service 
connection for a psychiatric disability.

In May 2008 this matter was remanded to the Appeals 
Management Center (AMC) for further development.  This claim 
has since returned to the Board for further appellate review 
consistent with the Remand.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by a September 1975 rating decision.  The Veteran did 
not appeal this decision within one year of being notified.

2.  Evidence submitted since September 1975 does not bear 
directly on the specific matter under consideration, and does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The September 1975 rating decision that denied service 
connection for a psychiatric disability is final.  38 U.S.C. 
§ 4005 (c) (1970); 38 C.F.R. §§ 3.160, 19.118 19.153 (1975); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

2.  The evidence submitted for the record since the September 
1975 rating decision is not new and material to the Veteran's 
claim of entitlement to service connection for a psychiatric 
disability; therefore, the application to reopen is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated November 2004 and June 2008, the 
agency of original jurisdiction (AOJ) notified the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to reopen his 
previously denied claim for service connection for a 
psychiatric disability, and informed him of the standard by 
which "new and material evidence" is determined, as well as 
the elements of the underlying service connection claim.  The 
June 2008 letter reminded the Veteran that the reason for the 
original denial of his claim for service connection for a 
psychiatric disability, was that there was no showing of a 
psychiatric disability in service or a link between current 
psychiatric disability and service.  The notice delineated 
which information VA would seek to provide and which 
information that she was expected to provide.  The Veteran 
has received adequate notice under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The June 2008 notice was delivered after the denial to reopen 
the claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence of record and issued a supplemental 
statement of the case (SSOC) in April 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the Veteran.  The Veteran has been 
medically evaluated.  The duty to assist has been fulfilled.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

New and Material Evidence of a Psychiatric Disability

By rating decision of September 1975, the Veteran's claim for 
service connection for a psychiatric disability was denied.  
The RO denied the Veteran's claim for entitlement to service 
connection for a psychiatric disability, as service treatment 
records failed to show a disability in-service, or that a 
current psychiatric disability was related to service.  At 
the time of the denial, the claims folder contained the 
Veteran's service treatment records from January 1973 to 
April 1974, VA examination reports dated in August 1974 and 
August 1975, and VA outpatient records from March 1975 to May 
1975.  The 1975 examination report included a diagnosis of 
anxiety neurosis.  The Veteran did not appeal the denial; 
therefore, it is final.  38 U.S.C. § 4005 (c) (1970); 
38 C.F.R. §§ 3.160, 19.118 19.153 (1975); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since September 1975, the appellant submitted duplicate 
copies of his service treatment records, VA outpatient 
treatment records from April 1975 to November 2004 and VA 
examination reports dated in September 1982, November 2005 
and December 2005.  The Veteran also submitted private 
treatment records from September 2004 to August 2008.  The 
Veteran's records through September 1982 shows treatment for 
depression and schizophrenic disorder, in partial remission.  
The more recent records are unrelated to the Veteran's claim.  
The medical records are new, but not material.  The records 
do not show evidence of a psychiatric disability in-service 
or otherwise related to service, or a psychosis within one 
year of discharge.  

The Veteran was afforded a VA examination for mental 
disorders in December 2005.  The Veteran was not diagnosed 
with a psychiatric disability for which VA compensation may 
be granted.  The Veteran's mood was anxious and his affect 
was constricted.  He was oriented, and his speech was clear, 
relevant, logical and selective.  The Veteran was not 
hallucinating, suicidal or homicidal.  The examiner's 
diagnosis was cannabis dependence.  A disability resulting 
from a Veteran's own alcohol or drug abuse cannot be service 
connected as a matter of law.  Direct service connection may 
be granted only when a disability was incurred or aggravated 
in the line of duty, and not the result of the Veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the Veteran's willful 
misconduct.  See 38 C.F.R. § 3.301 (2008).  

What has not been submitted is competent evidence of a 
psychiatric disability in service, a psychosis within the 
first post service year, or a showing that current 
psychiatric disability is related to service.  There is a 
diagnosis of schizophrenia, but this was not manifested 
within the first post service year and was in partial 
remission.  There is no reasonable possibility of this 
substantiating the claim as it was not exhibited on the most 
recent VA examination.  

In sum, the new evidence included in the claims folder since 
the prior final decision does not bear directly and 
substantially upon the specific matter under consideration.  
It is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. §3.156 
(2008).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, the appeal is denied.






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


